FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AMERICAN TRUCKING ASSOCIATIONS,             
INC.,*
                Plaintiff-Appellant,
                v.
THE CITY OF LOS ANGELES, THE
HARBOR DEPARTMENT OF THE
CITY OF LOS ANGELES, THE
BOARD OF HARBOR                                    No. 09-55749
COMMISSIONERS OF THE CITY OF LOS                      D.C. No.
ANGELES, THE CITY OF LONG
BEACH, THE HARBOR DEPARTMENT
                                               2:08-cv-04920-CAS-
                                                        CT
OF THE CITY OF LONG BEACH, and
THE BOARD OF HARBOR                                  OPINION
COMMISSIONERS OF THE CITY OF
LONG BEACH,
             Defendants-Appellees.
COALITION FOR CLEAN AIR, INC.;
NATURAL RESOURCES DEFENSE
COUNCIL; SIERRA CLUB,
  Defendant-intervenors-Appellees.
                                            
         Appeal from the United States District Court
             for the Central District of California
         Christina A. Snyder, District Judge, Presiding

   *The plaintiff American Trucking Associations, Inc., and the City of
Long Beach defendants have settled their controversies pending this
appeal and are no longer parties. We consider this appeal only in relation
to the City of Los Angeles defendants’ and plaintiff’s claims relating to
the Port.

                                  2915
2916           AMERICAN TRUCKING v. LOS ANGELES
                  Argued and Submitted
           November 4, 2009—Pasadena, California

                     Filed February 24, 2010

    Before: Myron H. Bright,** Senior Circuit Judge,
   Harry Pregerson and Ronald M. Gould, Circuit Judges.

                    Opinion by Judge Bright




   **The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.
2918         AMERICAN TRUCKING v. LOS ANGELES




                        COUNSEL

Robert Digges, Arlington, Virginia, Christopher C. McNatt
Jr., Pasadena, California, W. Stephen Cannon, Seth D. Green-
stein, and Stephen S. Anderson Jr., Washington, DC, for
plaintiff-appellant.

Steven S. Rosenthal, Alan K. Palmer, David L. Cousineau,
Susanna Y. Chu, Washington, DC, Carmen A. Trutanich,
Thomas A. Russell, Joy M. Crose, Simon M. Kann, San
Pedro, California, for City of Los Angeles defendants-
appellees.
                 AMERICAN TRUCKING v. LOS ANGELES                     2919
                               OPINION

BRIGHT, Circuit Judge:

   In this extensive litigation, American Trucking Associa-
tions, Inc. (“ATA”) seeks preliminary injunctive relief against
certain regulations imposed by the Port of Los Angeles, a
local governing body, upon motor carriers entering the Port
premises. ATA contends these regulations are preempted by
federal law. The district court denied injunctive relief in part,
determining that the Port regulations in question are autho-
rized under the motor vehicle safety exception in the federal
law. ATA appeals, and we affirm with one exception.

                        I.   BACKGROUND

   This litigation has been ongoing since July 28, 2008, when
ATA filed its complaint against all defendants. ATA contends
that certain mandatory concession agreements between the
Port of Los Angeles (“POLA”)1 and motor carriers impose
requirements on the truckers, and the execution of those
agreements is required for any trucker to enter the Port prem-
ises. ATA asserts that provisions of the concession agree-
ments are preempted by the Federal Aviation Administration
Authorization Act of 1994 (“FAAA Act”),2 and that the con-
cession agreements unduly burden motor carriers’ ability to
engage in interstate commerce. The defendants, POLA, claim
that these provisions qualify under the motor vehicle safety
exception to the FAAA Act.3

   To put the present stage of this litigation and this appeal in
  1
     We shall refer to the City of Los Angeles defendants as the Port of Los
Angeles (“POLA”) encompassing the City of Los Angeles and its agency
responsible for the operation of the Port.
   2
     49 U.S.C. § 14501(c).
   3
     49 U.S.C. § 14501(c)(2)(A).
2920            AMERICAN TRUCKING v. LOS ANGELES
context, we refer to prior proceedings in the district court and
in this court.

   On June 30, 2008, ATA moved for a preliminary injunction
restraining implementation of the Port’s mandatory conces-
sion agreements under the FAAA Act and the Supremacy
Clause of the Constitution. The district court denied relief.
The court determined that while the concession agreements
“related to a price, route, or service” of motor carriers which
would generally render them preempted under the FAAA Act,
ATA was unlikely to succeed on the merits because the con-
cession agreements likely fell under the FAAA Act’s motor
vehicle safety exception and therefore ATA had not estab-
lished a proper basis for preliminary injunctive relief. See Am.
Trucking Ass’ns, Inc. v. City of Los Angeles, 577 F. Supp. 2d
1110 (C.D. Cal. 2008) (“Am. Trucking I”).

  ATA appealed to this court. We reversed and remanded,
explaining that many provisions of the concession agreements
were likely preempted by the FAAA Act. Am. Trucking
Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046 (9th Cir.
2009) (“Am. Trucking II”).

   On remand, the district court, following this court’s order
in Am. Trucking II, determined some of the concession agree-
ment provisions were likely preempted4 while others were
not. Am. Trucking III, 2009 WL 1160212. ATA again appeals,
arguing the district court (1) erred in concluding several pro-
visions were not preempted by the FAAA Act; (2) erred in
concluding that POLA has authority to preclude motor carri-
  4
    On remand, the district court concluded that the following provisions
did not fall within the motor vehicle safety exception: independent opera-
tor phase-out, hiring preferences, financial disclosure requirement, health
insurance requirement, compliance with truck routes and parking restric-
tions, mandatory concession fees, and Clean Truck Tariff program. Am.
Trucking Ass’ns, Inc. v. City of Los Angeles, No. CV 08-4920 CAS (CTx),
2009 WL 1160212, at *7-11, 14, 17 (C.D. Cal. Apr. 28, 2009) (Am. Truck-
ing III).
              AMERICAN TRUCKING v. LOS ANGELES                2921
ers from entering the Port for failing to comply with the con-
cession agreements; and (3) abused its discretion by not
enjoining enforcement of the concession agreements in their
entirety. As we have noted, we affirm except as to one provi-
sion of the concession agreements.

                              II.

   [1] The law at issue in this appeal is the FAAA Act. We
discussed the FAAA Act in great length in our prior opinion.
See Am. Trucking II, 559 F.3d at 1053-55. The FAAA Act
preempts states from enacting or enforcing “a law, regulation,
or other provision having the force and effect of law related
to a price, route, or service of any motor carrier.” 49 U.S.C.
§ 14501(c)(1). The FAAA Act includes an exception from
preemption for motor vehicle safety, stating that this Act:

    shall not restrict the safety regulatory authority of a
    State with respect to motor vehicles, the authority of
    a State to impose highway route controls or limita-
    tions based on the size or weight of the motor vehi-
    cle or the hazardous nature of the cargo, or the
    authority of a State to regulate motor carriers with
    regard to minimum amounts of financial responsibil-
    ity relating to insurance requirements and self-
    insurance authorization.

49 U.S.C. § 14501(c)(2)(A). “We review the district court’s
decision regarding preemption and its interpretation and con-
struction of a federal statute de novo.” Am. Trucking II, 559
F.3d at 1052 (citing Californians for Safe & Competitive
Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1186 (9th
Cir. 1998)).

  ATA and POLA agree that the concession agreements are
regulations which “relate[ ] to a price, route, or service.” See
49 U.S.C. § 14501(c)(1). However, the parties disagree as to
whether the motor vehicle safety exception applies to the pro-
2922          AMERICAN TRUCKING v. LOS ANGELES
visions of the concession agreements that the district court
determined were not preempted by the FAAA Act.

                              A.

   ATA disputes that the following provisions of the conces-
sion agreements fall within the FAAA Act’s motor vehicle
safety exception: (1) requiring that concessionaires be
licensed motor carriers in good standing; (2) requiring that
concessionaires use only “permitted trucks;” (3) mandating
that motor carriers are solely responsible for their drivers and
employees; (4) requiring that motor carriers prepare a truck
maintenance plan and holding motor carriers responsible for
vehicle condition and safety; (5) mandating that motor carri-
ers keep records of driver enrollment in the Transportation
Worker Identification Credential (“TWIC”) program; (6)
requiring that motor carriers ensure that each truck entering
and leaving Port property is equipped with a means of Clean
Trucks Program Compliance Verification; (7) ensuring that
motor carriers comply with federal, state, municipal, and port
security laws; and (8) requiring that motor carriers update and
maintain accurate data in the drayage truck registry, conces-
sion registry, and driver registry and allowing POLA to
inspect motor carriers’ property and records regarding com-
pliance with the concession agreements.

   [2] After reviewing these eight provisions de novo, we
agree with the district court’s well-reasoned opinion that spe-
cifically analyzes each of the provisions and considers
whether the Port was acting out of safety concerns when it
enacted each requirement. We reject ATA’s contentions that
the provisions are not safety-related simply because they
duplicate already-existing federal laws. Duplication of exist-
ing policies does not negate POLA’s intent in adopting these
requirements. Evidence in the record from POLA officials
establishes that POLA adopted these provisions out of con-
cern for safety at the Port. Although we do not merely take
POLA at its word, see ATA II, 559 F.3d at 1054, upon close
              AMERICAN TRUCKING v. LOS ANGELES             2923
scrutiny of the provisions, we conclude that the provisions are
genuinely responsive to motor vehicle safety and are not pre-
empted by the FAAA Act.

                              B.

   [3] ATA also argues that the district court erred in con-
cluding that an additional requirement, that drayage trucks
display identifying placards with a telephone number, fell
within the motor vehicle safety exception. ATA asserts that
49 U.S.C. § 14506(a) precludes states and local agencies from
requiring motor carriers to display identification other than
that required by the Secretary of Transportation.

   [4] We agree with ATA that § 14506(a) does not contain
a safety exception. We vacate the district court’s order regard-
ing this provision and remand for further consideration in
connection with any further proceeding seeking permanent
injunctive relief.

                              III.

   ATA argues that the district court erred in concluding that
POLA has authority to preclude motor carriers from entering
the Port for failing to comply with the concession agreements’
safety requirements. Relying on Castle v. Hayes Freight
Lines, Inc., 348 U.S. 61 (1954), ATA asserts that POLA can-
not suspend a motor carrier’s interstate rights as a means of
enforcing safety regulations via the concession agreements.

   [5] The Supreme Court in Castle considered whether a
state may bar interstate motor carriers from using state roads
as punishment for repeated violations of state highway regula-
tions. Castle, 348 U.S. at 62. The Court explained that the
Federal Motor Carrier Act “adopted a comprehensive plan”
that “was so all-embracing that former power of states over
interstate motor carriers was greatly reduced. No power at all
was left in states to determine what carriers could or could not
2924           AMERICAN TRUCKING v. LOS ANGELES
operate in interstate commerce.” Id. at 63. Instead, the federal
government had the exclusive power to make this decision by
issuing certificates of convenience and necessity. Id. The
Court stated that Congress narrowly limited the power to
revoke or suspend an outstanding certificate by giving the
Interstate Commerce Commission (“ICC”) the sole power to
revoke a motor carrier’s certificate for willfully refusing to
comply with the laws. Id. at 63-64. The ICC could only sus-
pend or revoke a certificate “after a hearing and a finding that
a carrier has willfully failed to comply with the provisions of
the Motor Carrier Act.” Id. at 63. The Court reasoned that
“[u]nder these circumstances, it would be odd if a state could
take action amounting to a suspension or revocation of an
interstate carrier’s commission-granted right to operate.” Id.
at 64.

   The district court concluded that Castle did not control
because it was decided forty years before the FAAA Act was
adopted, the FAAA Act includes a motor vehicle safety
exception to preemption, and Castle concerned a significantly
different factual scenario than the present case. Am. Trucking
III, 2009 WL 1160212, at * 3. The district court explained
that Castle specifically considered a state’s right to punish a
motor carrier for repeated violations of safety standards under
the Federal Motor Carrier Act, the predecessor to the FAAA
Act. Id.

   [6] We agree with the district court that Castle concerned
an entirely different Act, the Federal Motor Carrier Act, and
its relevance is limited to the facts at issue in that case. The
Federal Motor Carrier Act granted only the ICC, the agency
charged with issuing certificates of convenience, the power to
revoke motor carriers’ certificates of convenience. The ICC
no longer regulates motor carriers.5 For purposes of a prelimi-
nary injunction, we conclude that Castle does not establish the
  5
   See Interstate Commerce Commission Termination Act of 1995, Pub.
L. No. 104-88, § 101, 109 Stat. 803, 804 (1995) (terminating the ICC).
              AMERICAN TRUCKING v. LOS ANGELES              2925
likelihood of ATA succeeding on the merits on this issue.
However, this issue is not finally resolved and may be recon-
sidered in further proceedings for a permanent injunction.

                              IV.

   In Am. Trucking II, we acknowledged that the concession
agreements contain severability provisions which state that if
any part of the agreement is found unenforceable, “such deter-
mination shall only apply to the specific provision and the
remainder of this Concession shall continue in full force and
effect.” We previously remanded the case for the district court
to consider whether preempted provisions of the concession
agreements could be severed from the remainder of the agree-
ments or whether the court should enjoin the enforcement of
the concession agreements in their entirety. Am. Trucking II,
559 F.3d at 1060. On remand, the district court concluded that
enjoining the preempted provisions of the concession agree-
ments would not prevent the remaining provisions from func-
tioning effectively and that the concession agreements were
severable because the provisions were distinctly separated by
topic. Am. Trucking III, 2009 WL 1160212, at * 20.

   [7] On appeal, ATA argues the district court erred in not
enjoining enforcement of the concession agreements entirely.
We disagree. The provisions in the concession agreements
that are not preempted by the FAAA Act are distinctly sepa-
rated by topic from the provisions which are preempted.
Omitting the preempted provisions from the concession
agreements does not require the district court to “examine and
rewrite most of the statute.” See United States v. Manning,
527 F.3d 828, 840 (9th Cir. 2008) (declining to “unscrambl[e]
the egg” where excising preempted provisions from the state’s
act would require the district court to rewrite most of the stat-
ute). We affirm the district court’s decision to sever the pre-
empted provisions of the concession agreements.
2926           AMERICAN TRUCKING v. LOS ANGELES
                                V.

  [8] Accordingly, we AFFIRM the district court’s order
denying injunctive relief in part to ATA with one exception
noted in the text.6




  6
  We deny ATA’s pending motion to assign this case to the same panel
which decided Am. Trucking II.